Citation Nr: 0304196	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  02-05 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including as a residual of exposure to herbicide agents 
(Agent Orange).


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.  Service in Vietnam is indicated by the evidence of 
record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (the RO) which denied the veteran's claim of 
entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide exposure.


FINDINGS OF FACT

1.  The evidence reflects that the veteran had active service 
in the Republic of Vietnam during the Vietnam era.

2.  Service medical records are entirely negative for any 
complaints, treatment or diagnosis of a diabetic disorder, to 
include Type I or II diabetes mellitus.

3.  Following service, no treatment for a diabetic condition 
is shown until June 1994; the approximate date of onset was 
reported to be 1993.  Type II diabetes mellitus was initially 
diagnosed.  

4.  In August 2001, a VA examiner reviewed all the evidence 
in the claims file and concluded that based on the evidence, 
to include the report of a VA endocrine examination conducted 
in February 2001, it was highly probable that the veteran had 
Type I diabetes mellitus.

5.  In April 2002, the VA Clinic Director of the Compensation 
& Pension Unit of the Denver VA Medical Center reviewed all 
the evidence in the file and stated that the medical 
examination, treatment and laboratory findings supported the 
conclusion that the veteran had Type I, and not Type II, 
diabetes.

CONCLUSION OF LAW

A diabetic disorder was not incurred in or aggravated by 
military service, and Type 2 diabetes mellitus may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1116 (West Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for diabetes 
mellitus, which he contends is a result of his exposure to 
herbicides during his military service in Vietnam.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Relevant law and regulations

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A.  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in November 2000 and 
remains pending.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

(i.)  Standard of review 

As discussed above, the concept of a well-grounded claim has 
been eliminated.  The current standard of review for all 
claims is as follows.  Once all the evidence has been brought 
together, the Board has the responsibility to evaluate the 
record on appeal.  See 38 U.S.C.A. § 7104 (West Supp. 2002).  
When there is an approximate balance of the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board will apply the current standard in adjudicating the 
veteran's claim.



(ii.)  Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

Crucially, in March 2001 and again in October 2001, the RO 
sent the veteran letters detailing the requirements of the 
VCAA, including the responsibilities of the VA and the 
veteran with respect to obtaining evidence.  The veteran was 
specifically informed of the evidence needed to substantiate 
his claim for service connection, and that the RO would 
assist him in obtaining evidence if he provided the proper 
information and release forms.  He also was provided notice 
of the evidence generally required to establish entitlement 
to service connection, e.g., service medical records to show 
event in service causing injury or disease, VA medical 
treatment records to show current disability, and medical 
examination/opinion evidence establishing a relationship 
between current disability and injury/disease in service.  
Also, the veteran was advised of the development efforts 
taken by the RO and of the information and/or evidence he 
could provide to further develop his claim.  Additionally, 
the record shows that the veteran was notified of the 
relevant law and regulations governing entitlement to service 
connection in the April 2002 statement of the case.

Moreover, the record shows that the veteran submitted 
additional evidence and argument prepared by his 
representative in support of his claim in January 2002, and 
this evidence, in addition to the medical examination and 
treatment reports obtained by the RO, was fully addressed by 
the RO's Decision Review Officer in April 2002.

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his service connection 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.

(iii.) Duty to assist

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all identifiable service and post-
service medical records have been obtained and are associated 
with the claims file, to include VA outpatient treatment 
reports dated in 1994-2000, private treatment reports from 
the University Hospital (Denver, CO) dated in 1998-2000, and 
the examination and addendum reports prepared in connection 
with a VA compensation examination conducted in February 
2001.  In addition, lay statements from the veteran's wife 
and mother were received.  Extracts from medical journal 
(Harrison's Principles of Internal Medicine, 15th Ed. (Vol. 
2) 2001) and a publication concerning Agent Orange ('Veterans 
and Agent Orange," National Academy Press, Washington, DC 
2000)  were submitted in support of the veteran's claim.  The 
Board is aware of no existing evidence which is relevant to 
this case which has not been obtained.  

The Board notes that the veteran's representative, in a July 
2002 Memorandum, indicated that the veteran's case is fully 
developed and ready for final Board adjudicatory action.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He also was 
informed of his right to a hearing and was presented several 
options for presenting personal testimony; however, he 
indicated in the April 2002 Form 9 that he did not want a 
hearing before the Board.

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal, and for the reasons 
expressed above finds that the development of this claim has 
been consistent with the provisions of the new law.  Under 
these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.

Service connection - in general

Applicable law and VA regulations provide that service 
connection will be granted if it is shown that the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in the line of duty, or for aggravation 
of a preexisting injury suffered of disease contracted in the 
line of duty, in active military, naval, or air service.  See 
38 U.S.C.A. §§ 1110, 1131, 1153 (West Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2002).  This may be accomplished by 
affirmatively showing inception during service or through 
application of either the continuity-of-symptomatology-after-
service standard under 38 C.F.R. § 3.303(b) or through the 
relevant statutory presumption criteria under 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service; the presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d); see also Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

The Court has set forth additional guidance concerning the 
elements required to support entitlement under the law.  
Specifically, in order to establish entitlement to service 
connection for the claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

Each disabling condition shown by the service records must be 
considered on the basis of the places, types and 
circumstances of the veteran's active service period, as 
shown by service records, the official history of each 
organization in which he served, his medical records and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  In making its determination, the 
Board must determine the credibility and probative value of 
the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence.)  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Presumptive service connection - Agent Orange exposure

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  38 U.S.C.A. § 1116 (West Supp. 
2002); 38 C.F.R. § 3.309(e) (2002).  The specified diseases 
include Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes).  38 C.F.R. § 3.309(e) 
(2002).

If a veteran who served in Vietnam during the Vietnam era 
develops a disease listed as associated with Agent Orange 
exposure, exposure to Agent Orange will be presumed unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.   "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 U.S.C.A. 
§ 1116(a)(3); 38 C.F.R. § 3.307(a)(6) (iii).  

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  See National 
Academy of Sciences report, "Veterans and Agent Orange:  
Update 1996," dated March 14, 1996.

The Board specifically notes that 38 C.F.R. § 3.309(e) was 
amended in May 2001 to include Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes) as a 
disease for which service connection may be presumed due to 
an association with exposure to herbicide agents.  See 66 
Fed.Reg. No. 89, 23,166-23,168 (May 8, 2001).  This amendment 
to the regulations was made effective from July 9, 2001.  The 
record reflects that the veteran's claim was adjudicated by 
the RO pursuant to the revised regulations; accordingly, this 
claim is properly before the Board for appellate review.  Cf. 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) [holding that 
where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant should apply]. 

Notwithstanding the foregoing law and regulation pertaining 
to presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).

Analysis 

Direct service connection

In analyzing the evidence of record, the Board initially 
finds that a preponderance of the relevant and probative 
evidence is against entitlement to service connection on a 
direct basis for the diabetic disorder claimed by the 
veteran.  Combee, 34 F.3d 1039 (Fed.Cir. 1994).  As noted 
above, in order for service connection to be granted, three 
elements must be present: (1) a current disability; (2) in-
service incurrence of such disability; and (3) medical nexus.  
See Hickson, supra.  While he currently has diabetes within 
the meaning of the law, as established by the VA examination 
conducted in February 2001, thus satisfying Hickson element 
(1), the Board finds that there is no competent lay or 
medical evidence of incurrence of this disease shown in 
service, failing Hickson element (2).

The Board has reviewed the service medical records and finds 
that they show no treatment or diagnosis for any diabetic 
disease.  The medical evidence which post dates service shows 
no evidence of actual treatment and diagnosis of diabetes 
until 1994, as indicated by VA outpatient treatment records 
in the claims file, although various treatment reports 
reflect a history of this disease having its onset one year 
earlier, in 1993.  On this point, the Board emphasizes that 
there is no clinical or medical evidence which shows a 
history of treatment or diagnosis for a diabetic disorder 
prior to 1993.  

The veteran and his spouse and mother have submitted 
statements to the effect that he has symptomatology 
consistent with diabetes, including hives and pressure 
sensitive skin, after coming home from Vietnam.  It appears 
that the veteran is contending that he has a precursor 
condition which later developed into diabetes.
The veteran's statements made on appeal to the contrary are 
outweighed by the medical records, which do not show a 
diagnosis of diabetes in service or until many years 
thereafter.  See Curry v. Brown, 7 Vet. App. 59 (1994) [a 
veteran's version of events from past may be of limited 
credibility and probative value in the absence of medical 
records showing treatment for the claimed disorder].

Although the Board has no reason to doubt the sincerity of 
the veteran and his family, it is now well-established that 
as laypersons without medical training, they not qualified to 
render medical opinions regarding the diagnosis and etiology 
of disorders and disabilities, and their opinions are 
entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions."]

The Board has carefully examined the entire evidentiary 
record and does not find any objective medical evidence to 
support the veteran's contentions that he developed diabetes 
in service.  Accordingly, the Board finds that a 
preponderance of the evidence is against a finding that the 
veteran incurred a diabetic disease in service, failing the 
Hickson element (2) cited above.

Further, no competent medical professional has associated the 
veteran's currently diagnosed Type I diabetes with any 
incident or event of his military service.  As discussed 
immediately above, the statements of the veteran and his 
family to the effect that his diabetes is related to his 
military service carry no weight of probative value.  

Furthermore, service connection based on chronicity shown 
after service under 38 C.F.R. § 3.303(b) is also not 
warranted.  As noted by the Board above, there is no medical 
evidence showing a history of ongoing treatment for any 
diabetic disorder until 1994, which was over 20 years after 
service.  In this case, there is  no competent evidence which 
supports a finding that the veteran had symptoms of diabetes 
prior to the early 1990's and none of medical records which 
show treatment for the this disease provide any information 
relating it to the veteran's military service in 1969-71.  

To the extent that the veteran is contending that hives and 
pressure sensitive skin reported shortly after he left 
Vietnam are related to diabetes, as discussed above such 
testimony on a medical matter cannot be accepted.  In Voerth 
v. West, 13 Vet. App. 117, 120-1 (1999), the Court stated 
that there must be medical evidence demonstrating a 
relationship between a veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent.  
Such evidence is lacking in this case.  Indeed, a November 
1997 VA compensation and pension examiner stated that "there 
is no known cause" for the veteran's hives.

 Hickson element (3), medical nexus, has therefore also not 
been met.

Presumptive service connection - herbicide exposure

The veteran also contends, in substance, that the presumptive 
regulations applicable to Agent Orange exposure should 
operate to allow service connection for diabetes. 
These regulation have been set forth above.  Pertinent to 
this claim, service connection for Type II diabetes mellitus 
may be granted on a presumptive basis for veterans of Vietnam 
service.  See 38 C.F.R. § 3.309(e) (2002).  The crucial 
question to be answered in this case, therefore, is whether 
the veteran has Type II diabetes mellitus.

Of record are several assessments of Type II diabetes 
mellitus, including VA outpatient treatment reports dated in 
June 1994 and September 1997 and a diagnosis of Type II 
diabetes mellitus after a November 1997 VA examination.   

The veteran was examined in February 2001, at which time a VA 
examiner concluded that he had diabetes mellitus; the type 
was not specified.  In August 2001, the same VA examiner 
prepared an addendum report in response to the RO's inquiry 
regarding the specific type of diabetes the veteran had, 
either Type I or II diabetes mellitus.  In the addendum 
report, the VA examiner provided a detailed analysis of the 
veteran's clinical history and the results of laboratory 
testing pertinent to his diabetes, and based on these 
findings together with review of the evidence in the claims 
file, proffered the following medical opinion:

In summary, with a high degree of 
probability, this veteran has Type I 
diabetes mellitus, likely autoimmune in 
origin, based on the presence of GAD 
antibody, lack of C-peptide, lack of 
clinical features of Type II diabetes 
mellitus, Insulin sensitivity as 
manifested by frequent hypoglycemic 
reactions and a lack of family history of 
Type II diabetes mellitus.  Reference - 
Harrison's Principles of Internal 
Medicine, 1994 13th edition, page 1983.

In response to the above, the veteran's representative filed 
a statement in January 2002 arguing that the edition of 
Harrison's Principles of Internal Medicine cited by the VA 
examiner was old, and that the newer version (15th edition, 
published in 2001) referenced a new classification system for 
diabetes, to include a new type (Type III) resulting from 
environmental factors, such as diseases and drugs.  In 
addition, the representative argued that the 1994 
classification of diabetes used by the VA examiner did not 
indicate that Type I diabetes could be ruled in or out by 
genetic testing, whereas the newer classification system 
clearly indicated that Type I could be definitively ruled 
in/out by such testing.  It was further argued that the 
veteran should be entitled to genetic testing to determine 
which type of diabetes he had.  The representative also 
argued that because the veteran did not have a family history 
of diabetes, this fact supported an alternative etiology for 
his diabetes, which could therefore include a chemically-
induced form of diabetes such as Type 2 due to exposure to 
herbicide agents in Vietnam, as alleged by the veteran.

Finally, the representative argued that the National Academy 
of Science report on this subject noted that the usual 
predictors of Type 2 diabetes (family history, physical 
inactivity, obesity) continued to outweigh the risks 
associated with herbicide exposure.  According to the 
representative, the fact that the veteran did not have these 
typical risks factors increased the likelihood that his 
diabetes was caused by herbicide exposure.  On this point, 
the representative added that the medical evidence showed 
considerable confusion regarding whether the veteran had Type 
I or Type II diabetes.

In order to clarify the medical evidence, the RO directed an 
inquiry to the Clinic Director of Compensation & Pension Unit 
at the VA Medical Center in Denver, Colorado.  The Clinic 
Director provided the following medical opinion in April 
2002:

I have reviewed both of [the VA 
examiner's] reports [of February 2001 and 
August 2001], the 15th ed. of Harrison 
and the veteran's electronic treatment 
notes in the [Denver]VAMC Endocrinology 
Clinic.  [The VA examiner's] analysis is 
completely on target.  The veteran was 
thoroughly evaluated at the UCHSC 
Endocrine Clinic and they concluded that 
the veteran has type I diabetes.  All the 
lab studies (i.e., C-peptide result and 
GAD antibody) are all consistent with 
Type I and not Type II.  Contrary to [the 
representative's] contention, the 15th 
ed[.] of Harrison's does not identify a 
useful genetic test that would 
distinguish type I from type II - the C-
Peptide is probably much more useful.  
Finally, the DVAMC Endocrine Clinic, 
where the veteran is followed, very 
specifically note[s] that the veteran is 
a Type I diabetic (see their most recent 
note from 1/22/02).  I don't know how 
much more evidence is required, but it 
seems very persuasive to me.

The question presented in this case is essentially medical in 
nature. The Board is prohibited from exercising its own 
independent judgment to resolve medical questions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, 
the record on appeal contains a relevant medical evidence and 
opinions.  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the 
medical expert's personal examination of the patient, 
the physician's
knowledge and skill in analyzing the data, and the 
medical conclusion 
that the physician reaches. . . . As is true with any 
piece of evidence, 
the credibility and weight to be attached to these 
opinions [are] within 
the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

After having evaluated all of the evidence of record, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim based on presumptive service 
connection under 38 C.F.R. § 3.309(e).  

The Board acknowledges that there are several assessments and 
one diagnosis of Type II diabetes melitis of record, dating 
to 1997 and earlier.  Significantly no basis was set forth 
for any of those assessments.  There are also of record the 
August 2001 VA examination addendum and the April 2002 
commentary, both of which have been quoted above.  Each gives 
specific reasons why the veteran's diabetes melitis is Type 
I, not Type II.  After giving the matter careful 
consideration, the Board concludes that the preponderance of 
the competent and probative medical evidence of record is 
against the veteran's claim as to this point.  Indeed, the 
only cogent explanation for the type of diabetes mellitus 
experienced by the veteran is contained in the August 2001 
and April 2002 medical opinions. 

The medical opinion evidence against the claim cited above 
also refutes the contentions and arguments made by the 
veteran's representative as to whether the veteran has Type I 
or II diabetes mellitus and whether additional testing is 
required.  The medical opinion evidence is clear on both 
points: the veteran does not have Type II diabetes mellitus 
and no additional diagnostic testing is required to determine 
whether he does.  As detailed above, the veteran's clinical-
medical history, outpatient treatment/examination and 
laboratory results, as well as current accepted medical 
principles on this subject persuasively point in one 
direction: the veteran has Type I diabetes mellitus, which 
was specifically excluded from the list of diseases 
considered to be associated with exposure to herbicide agents 
used in Vietnam under 38 C.F.R. § 3.309(e).  See 66 Fed.Reg. 
23,166, 23,167 (May 8, 2001) ["[t]he intent of the proposed 
regulation was to add only Type 2 diabetes to the list of 
diseases subject to presumptive service connection based on 
herbicide exposure in the Republic of Vietnam.  Type 1 
diabetes is a clinically distinct disease from Type 2 
diabetes....  Based on the reasons discussed above, VA finds no 
basis on which to expand the proposed regulation to include 
Type 1 diabetes...."].  For these reasons, the claim fails 
under section 3.309(e) of 38 C.F.R. because the veteran does 
not have Type 2 diabetes; Type 1 diabetes does not fall under 
the presumptive regulation.

The contentions of the veteran, the ably prepared arguments 
of his representative, as well as the lay statements of 
family members have been carefully considered.  However, as 
discussed above, these individuals, who do not claim or 
possess medical training, are not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities, and hence, their opinion as to the type of 
diabetes the veteran has or its etiology is entitled to no 
weight of probative value.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

As noted above, the veteran through his representative has 
submitted, and referred to, to a recent edition of Harrison's 
Principles of Internal Medicine.  Medical treatise evidence 
can, in some circumstances, constitute competent medical 
evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); 
see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
may include statements contained in authoritative writings 
such as medical and scientific articles and research reports 
and analyses].  However, the Court has held that medical 
treatises or opinions which are speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).

In the instant case, the medical treatise referred by the 
veteran is general in nature and does not address the 
veteran's specific situation.  The excerpt from Harrison's 
makes the point that Type I and Type II diabetes are 
different entities, which is precisely why VA has recognized 
the later and not the former as an Agent Orange presumptive 
disease.  To the extent that the Harrison's excerpt 
establishes that care must be taken to distinguish between 
the two, VA has done precisely that in the form of the two 
medical opinions quoted above.  Moreover, as noted in the 
April 2002 VA medical opinion, the Harrison's excerpt does 
not identify a genetic test to distinguish Type I from Type 
II diabetes. The Board accordingly finds that the probative 
value of the excerpt of Harrison's is virtually nil.

With respect to Combee considerations, as discussed above 
there is no evidence that the veteran's Type I diabetes 
melitis is related to his military service, including his 
service in Vietnam.  


Conclusion

For the reasons expressed in detail above, the Board finds 
that a preponderance of the evidence is against this claim.  
Because a preponderance of evidence weighs against a grant of 
the benefits sought, the evidence in this case is not so 
evenly balanced as to require application of the benefit of 
the doubt doctrine.  The benefits sought on appeal are 
accordingly denied.

ORDER

Service connection for diabetes mellitus is denied.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

